Citation Nr: 1443565	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence was received to reopen a previously denied claim for service connection for a seizure disability, and if so, whether service connection is warranted.  

2.  Whether new and material evidence was received to reopen a previously denied claim for service connection for a peptic ulcer disability with stomach and esophageal problems, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to diabetes mellitus, type II (DMII).  

4.  Entitlement to service connection for an intestine disability, to include diverticulitis.  

5.  Entitlement to service connection for a nerve tumor on the spine, to include as due to herbicide exposure.  

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran had several periods of active duty for training (ACDUTRA) with the Army National Guard from 1962 to 1964.  He then served on active duty in the United States Army from March 1964 to December 1969, including service in Korea from February 1965 to December 1965, and service in the Republic of Vietnam from March 1967 to October 1969.  He later re-enlisted and had a period of active duty from March 1971 to February 1974; he was discharged from that period of service under conditions other than honorable.

The Veteran is in receipt of a 100 percent combined schedular evaluation, effective from November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional procedural records have been added to the present appeal and these records have been reviewed.  

The Veteran was scheduled to testify at a hearing at the RO before a Veterans Law Judge of the Board via video conference (video conference hearing) in August 2012.  In an August 2012 statement, however, the Veteran, through his representative, withdrew his hearing request and asked that the case be forwarded to the Board.  See 38 C.F.R. § 20.704(d) (2013).

The issue of service connection for a bilateral hip disability, to include as secondary to DMII, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2006, the RO denied service connection for a seizures and ulcers with stomach bypass.

2.  With respect to the claim for service connection for a seizure disability, the evidence added to the record since the January 2006 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim for service connection for a seizure disability.  

3.  With respect to the claim for service connection for a peptic ulcer disability with stomach and esophageal problems, the evidence added to the record since the January 2006 RO decision was previously submitted to agency decisionmakers, is cumulative or redundant and, by itself or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a peptic ulcer disability with stomach and esophageal problems.  

4.  Affording the Veteran the benefit of the doubt, the probative evidence of record reflects that his currently diagnosed seizure disability is related to his service-connected residuals of multiple cerebrovascular accidents (CVAs).  

5.  The probative evidence of record reflects that the Veteran's currently diagnosed intestine disability, to include diverticulitis, did not originate in service or for many years thereafter and is not related to any incident during active service.  

6.  There is no probative evidence demonstrating a current diagnosis of a nerve tumor of the spine.  

7.  Resolving doubt in favor of the Veteran, the objective medical evidence of record demonstrates that the Veteran's service-connected disabilities render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.


CONCLUSIONS OF LAW

1.  The January 2006 RO decision that denied service connection for seizures and ulcers with stomach bypass is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented to reopen the claim of service connection for a seizure disability.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has not been presented to reopen the claim of service connection for peptic ulcer disability with stomach and esophageal problems, and this claim is not reopened.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

4.  The criteria for the establishment of service connection for a seizure disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for the establishment of service connection for an intestine disability, to include diverticulitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for the establishment of service connection for a nerve tumor on the spine, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

7.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.353(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Because the Board is reopening and granting his claim for service connection for a seizure disability and granting his claim for special monthly compensation based on the need for regular aid and attendance any further development or notification action under the VCAA would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).

In regard to the remaining claims, VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of May 2008 July 2008 and October 2008 letters sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  The July 2008 and October 2008 letters also informed the Veteran of what constitutes both "new" and "material" evidence as it relates to his previously denied claims for service connection for the disabilities on appeal.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records (SPRs), Social Security Administration (SSA) records, private and VA medical records, VA examinations, and statements and from the Veteran and his spouse.  

The September 2008 and December 2009 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses and opinions consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

While the Veteran has not been provided a VA compensation examination concerning his claims for an intestine disability, to include diverticulitis, and nerve tumor on the spine, however, the Board finds that an examination and medical opinion are not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As the service records do not demonstrate any treatment for an intestine condition, including diverticulitis, the post-service medical records provide no indication a nerve tumor of the spine has been currently diagnosed and there is no indication of an association of either disability with his military service, the Board has no grounds for having him undergo a VA examination for a medical nexus opinion concerning these claims.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Analysis

1.  New and Material Evidence

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a seizure disorder in a January 2006 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The January 2006 rating decision denied the claim for service connection for a seizure disability on the basis that seizures neither occurred in nor were caused by the Veteran's military service.  The January 2006 rating decision also continued the denial of the Veteran's ulcers with stomach bypass, finding that new and material evidence was not received.  The Veteran's claim for duodenal ulcer was previously denied in a September 1995 rating decision, as the disability had been demonstrated to originate during the Veteran's period of service from March 1971 to February 1974, which was found to have ended under other than honorable conditions by a March 1995 administrative decision, and disabilities based on this period of service were ineligible for VA benefits.  See 38 C.F.R. § 3.4.  

With respect to the claim for the Veteran's seizure disability, the Board finds that the newly received evidence after the January 2006 rating decision, is material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, the VA medical records reflect that the Veteran's seizure disorder was a probable manifestation of his service-connected residuals of multiple CVAs.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a seizure disorder.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2013).  Therefore, the claim is reopened.  

Regarding the claim for service connection for a peptic ulcer disability with stomach and esophageal problems, the Board finds that the newly received evidence after the January 2006 Board decision does not support reopening the Veteran's claim for service connection for a peptic ulcer disability with stomach and esophageal problems.  In particular, private and VA medical records received since the January 2006 rating decision reflect a reported history and diagnoses of peptic ulcer disease and gastroesophageal reflux disease.  The newly received evidence does not, however, indicate that the Veteran's period of service from March 1971 to February 1974, from which he was discharged under other than honorable conditions, was changed to honorable.  Moreover, there is no new evidence, including any additional, outstanding and relevant STRs that had not been previously associated with the claims file, which reflects treatment for peptic ulcer disease during any of the Veteran's other periods of ACDUTRA or active service.  Therefore, the evidence that was added to the record since the January 2006 rating decision is cumulative and redundant and, by itself or when considered with the previous evidence of record, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claim for service connection for a peptic ulcer disability with stomach and esophageal problems.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2013).  Therefore, this claim is not reopened.  

2.  Service Connection 

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined based upon the probative evidence of record, that the Veteran has a current diagnosis of a seizure disability which was related to his service-connected residuals of multiple CVAs, and thus service connection for a seizure disability is warranted.  The Board also finds that service connection is not warranted for an intestine disability, to include diverticulitis, as there is no evidence of this disability during the Veteran's service and no evidence indicating this disability is related to the Veteran's active service.  Finally, service connection is also not warranted for a nerve tumor on the spine, to include as due to herbicide exposure, as there is no evidence the Veteran has a currently diagnosed disability of a nerve tumor on the spine.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary artery spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Regarding the Veteran's seizure disability private and VA medical records, reflects that the Veteran was initially treated for seizures in December 2003, at which time he was treated at a private facility for strokes.  In an August 2004 private medical report, the Veteran was assessed with new onset seizure, perhaps secondary to remote CVA or, less likely, a basilar artery syndrome given his prior stroke history.  Subsequent VA outpatient treatment reports reflect through November 2011, the date of the most recent VA medical records included in the record, that the Veteran was continually treated for and diagnosed with seizure disorder and a history thereof.  VA medical records from November 2008 and April 2009 also assessed the Veteran with a seizure disorder in the setting of remote bilateral CVAs.  

In a December 2009 VA examination of epilepsy and narcolepsy, the Veteran was diagnosed with a history of seizures.  The VA examiner doubted that the Veteran had an ongoing seizure disorder and noted that he could have had alcohol withdrawal seizure in the past, but she would not know if that was a factor when it was diagnosed in 2004.  She opined that, if the Veteran did have a current seizure disorder, it was not caused by, a result of or attributable to either his diabetes, multiple CVAs or a skull fracture in 1973.  

While the examiner noted that severe hypoglycemia could cause seizures and it was possible the Veteran had a seizure in 2004 due to low blood sugar, he was not yet on any medication for diabetes that would cause low blood sugar and his history is that the diagnosis of diabetes was made at the same time as the seizures.  She noted that, although the Veteran may have hypoglycemic events, those would not be caused by diabetes, as he was no longer on diabetic medication that had the side effect of hypoglycemia.  The examiner then found that it was unclear when the Veteran had two right hemisphere infarcts, already present and noted as "old" in 2003, but were small and even with the addition of the small left foci of gliosis, unlikely even combined large enough to alter electrical activity in the brain, which was the cause of most seizures.  In addition, she noted that the infarcts were unlikely due to atherosclerotic disease contributed to by diabetes, because the few high blood sugars he had over the years did not meet the diagnostic criteria for diabetes.  Finally, in terms of the 1973 skull fracture history, she noted the Veteran denied any residual problems after that injury and the seizures, per history, began in 2004, and there was no evidence of residual skull fracture on the head computerized tomography (CT) in 2003.  

These records place the evidence as a whole into relative equipoise and approximately evenly balanced for and against the claim.  Notwithstanding the VA examiner's opinion, the VA medical records reflect the Veteran sought continual treatment for seizures and had been assessed by his treating physicians at VA with seizure disorder occurring in the setting of his remote bilateral CVAs.  Accordingly, resolving all reasonable doubt in favor of the Veteran, his seizure disability is related to his service-connected residuals of multiple CVAs and service connection for a seizure disability is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to the Veteran's claim for an intestine disability, to include diverticulitis, the medical evidence of record, including private and VA medical records, reflects the Veteran has a current diagnosis of diverticulitis, initially diagnosed in the VA medical records in October 2001.  The Veteran's service treatment reports are wholly absent of any complaints, treatment or diagnoses of an intestine disorder, including diverticulitis, during the Veteran's active service.  As noted above, although peptic ulcer disease was noted during the Veteran's period of service from March 1971 to February 1974, this period was found to have ended under other than honorable conditions by a March 1995 administrative decision, and disabilities based on this period of service were ineligible for VA benefits.  See 38 C.F.R. § 3.4.  

Moreover, peptic ulcer disease is a separate and distinct disability from an intestine disability, including diverticulitis, and a separate claim for peptic ulcer disability has been adjudicated.  The post service medical evidence does not demonstrate any continuity of treatment for an intestine disability, including diverticulitis, since the Veteran's active service and neither private nor VA medical records indicate that diverticulitis may be related to or caused by the Veteran's active service.  Additionally, despite the Veteran's service information indicating he was present within the land borders of Vietnam during the Vietnam War, and therefore is presumed to have been exposed to an herbicide agent during that service, diverticulitis is not a disability for which presumptive service connection based upon herbicide exposure may be granted.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309 (e).  

The Veteran has also not claimed that diverticulitis began in service and continued since that time, rather, he is arguing that his diverticulitis was caused by his active service.  See Appellant's Brief, dated March 2014.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran's statements attributing his intestine disability, to include diverticulitis, to his active service are not competent.  Accordingly, service connection for an intestine disability, to include diverticulitis, is not warranted.  

In regard to the claim for service connection for a nerve tumor on the spine, to include as due to herbicide exposure, the medical evidence of record, including the STRs, private and VA medical records and the December 2009 VA examination of peripheral nerves, reflects that Veteran does not have a current diagnosis of a nerve tumor on the spine and has not been diagnosed with this condition at any time.  A July 2005 VA magnetic resonance imaging (MRI) report of the spine revealed an incompletely assessed, small, 6mm mass, contiguous with or arising from the right S1 nerve root sleeve at the level of the L5-S1 interspace and a follow up study was suggested.  This report was included in an August 2005 VA outpatient treatment report, at which time he was diagnosed with a probably benign right S1 nerve tumor, schwannoma or neurofibroma, with no clinical correlate.  

Thereafter, an October 2005 VA neurology note included findings from a follow up MRI and the Veteran was assessed with right S1 nerve root dilation, not clearly seen on repeat enhanced MRI and he was found to be not symptomatic with respect to this in any event.  A March 2008 VA MRI of the lumbar spine revealed a tiny cystic structure associated with the L5-S1 level which was noted to appear to be a cystic component of the medial aspect of the right descending S1 nerve root with no solid elements.  In the December 2009 VA examination of the peripheral nerves, the most recent lumbar MRI in August 2008 were included in the examination report and the examiner noted that an August 2009 VA neurosurgery evaluation noted that the S1 cyst was not causing nerve compression and therefore was asymptomatic.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a nerve tumor on the spine and has not been treated for a nerve tumor on the spine at any time during the pendency of her claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a nerve tumor on the spine, there can be no valid claim.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for an intestine disability, to include diverticulitis, and a nerve tumor on the spine, to include as due to herbicide exposure, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the claims must be denied.

3.  Special Monthly Compensation Based On The Need For Regular Aid And Attendance

An award of special monthly compensation based on the need for regular aid and attendance of another person is warranted if the veteran's service-connected disability renders him so helpless or bedridden that he requires the assistance of another individual to accomplish basic daily functions.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of a claimant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the claimant to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran's service-connected disabilities consist of:  posttraumatic stress disorder (PTSD), rated as 100 percent disabling; coronary artery disease, rated as 100 percent disabling; diabetes mellitus, type II, with erectile dysfunction, rated as 20 percent disabling; peripheral vascular disease of the left lower extremity, rated as 20 percent disabling; peripheral vascular disease of the right lower extremity, rated as 20 percent disabling; residuals of multiple CVAs, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rates as 10 percent disabling; peripheral neuropathy of the right lower extremity, rates as 10 percent disabling; and bilateral cataracts, rated as 0 percent disabling (noncompensable).  The total combined disability evaluation for all service-connected disabilities was 100 percent.  

The medical evidence of record, including private and VA medical records, reflects that the Veteran's service-connected disabilities render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.  A September 2006 VA outpatient treatment report reflects that the Veteran's wife helped him bathe and she also helped with all instrumental activities of daily living (IADLs).  In a December 2008 VA outpatient treatment report, the Veteran reported he lived with his wife in a one story home, she helped with his activities of daily living (ADLs) after his CVA.  He reported that he used a scooter, had a ramp at home, and was able to participate in his care but relied upon his wife for help.  

In the December 2009 VA examination for aid and attendance, the Veteran reported he had weak legs and used a wheelchair or scooter most of the time.  He and his wife stated that their house was not wheelchair accessible but she helped him move from one room to another.  He reported he could only stand on his own for about five minutes, after which he got dizzy and might fall over.  The Veteran stated that he went out once a month to go shopping, but sometimes waited in the truck.  He reported he would sometimes go outside his home to feed his chickens.  His wife drove him or accompanied him on the VA van in order to attend his medical appointments.  The VA examiner noted the Veteran was able to walk without the assistance of another person but required a walker for ambulation and his gait was noted as ataxic.  The examiner opined that the Veteran was not in need of aid and attendance, explaining that, although the Veteran's wife reported she had to help him bathe and dress, he did quite well without her help during the examination.  She also noted that the Veteran's wife stated she claimed the need for aid and attendance, because she did not want to leave him alone and wanted to hire someone to give her respite.  The examiner concluded that it was her understanding that this did not meet the need for aid and attendance.  

In a May 2010 VA outpatient treatment report, the Veteran reported he could walk about 50 yards, he used a scooter at home, and he was able to perform ranch work, including "chickens, fences, and water."  

Subsequently, additional evidence was received in December 2011, including a lay statement from the Veteran's wife and statements from a former home health nurse and the director of a home health service.  The Veteran's wife reported in her letter that he had a nurse coming to their house, once a week and that the Veteran was constantly falling.  In a November 2011 letter, a former home health nurse who provided care for the Veteran reported that it was her professional opinion that the Veteran needed aid and assistance, as evidenced by his inability to care for himself.  She listed several of his restrictions, including: frequent falls which she believed were due to low blood pressure; recovery from a biofilm bypass graft; mitral valve regurgitation requiring a cardiologist supervision and supervision to monitor blood pressure; short term memory loss due to strokes requiring help with his medication, food, injuries, blood sugar or recent occurrences and forgetfulness to check blood sugar, or leaving the stove on; an inability to read information on medications; an inability to drive; and PTSD symptoms including anxiety and unpredictable behavior.  In a December 2011 letter, the director of a home health service reported that the Veteran had been with their center since October 2010 following referral from his vascular surgeon.  She reported the Veteran was seen for chronic obstructive pulmonary disease, DMII, hypertension, peripheral neuropathy, esophageal stricture and seizures.  She also noted the Veteran had numerous occasions of hypertension and hypotension, a few of which resulted in emergency medical services being called to the home.  She reported that the Veteran continued to have uncontrolled DMII, pain from peripheral neuropathy and has had several falls requiring a nursing assessment.  Finally, she noted that, in addition to the Veteran's co-morbidities, he had numerous high risk medications requiring education and assessment and he remained at risk for additional complications relate to disease processes.  

Accordingly, the Board finds that, resolving all doubt in favor of the Veteran, special monthly compensation based on the need for regular aid and attendance is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, as the criteria for special monthly compensation based on the need for regular aid and attendance have been met, this claim is granted.


ORDER

Service connection for a seizure disability is granted.  

New and material evidence not having been received, the claim of service connection for a peptic ulcer disability with stomach and esophageal problems, is not reopened and the appeal is denied.  

Service connection for an intestine disability, to include diverticulitis, is denied.  

Service connection for a nerve tumor on the spine, to include as due to herbicide exposure, is denied.  

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Although the Veteran was provided a VA examination for the hips in September 2008, the VA examiner focused the examination on the left hip, diagnosing the Veteran with avascular necrosis of the left hip and did not address the right hip, despite a VA MRI report from March 2008, included in the VA examination report, which indicated findings of degenerative change with joint space narrowing in the right hip.  Moreover, a VA examination of the bones in December 2009 indicated that the Veteran's avascular necrosis noted in the left hip may have been related to, what turned out to be, severe peripheral arterial disease, and the Veteran is currently service-connected for peripheral vascular disease in the lower extremities.  Thus, the September 2008 VA examination was not adequate and a new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from November 2011, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from November 2011.  

2.  Thereafter, schedule the Veteran for a VA examination of the hips.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of any identified hip disability.  All necessary testing should be performed, including x-rays.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) service treatment records; (2) the post-service medical records, including a March 2008 VA MRI report with findings of degenerative change with joint space narrowing in the right hip; (3) the December 2009 VA Bones Examination indicating avascular necrosis may be related to peripheral arterial disease; and (4) any additional information from obtained private and VA medical records.  

Please note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Please specify the current hip diagnosis(es).  

(b).  The examiner is then asked to furnish opinions with respect to the following:

(i).  Whether the Veteran's current right and/or left hip disability had its clinical onset during the Veteran's periods of periods of ACDUTRA with the Army National Guard from 1962 to 1964 or his periods of active service from March 1964 to December 1969; OR

(ii).  Whether the Veteran's current right and/or left hip disability had its clinical onset within one year after his active service; OR

(iii).  Whether any currently diagnosed right and/or left hip disability is otherwise related to the Veteran's active service, including his reports of injuries to the hip after a fall in basic training in 1962 and a forklift falling on his back in the 1970s.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

3.  Ensure the examiner's opinions are responsive to these determinative issues of the levels of current severity of the disability on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


